
	

113 HR 4132 IH: Helping Entrepreneurs Lower Prices Act of 2014
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4132
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Mr. Murphy of Florida (for himself, Mr. Peters of California, Mr. Garcia, Mr. Delaney, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the size of employers eligible for the credit
			 for employee health insurance expenses of small employers.
	
	
		1.Short titleThis Act may be cited as the Helping Entrepreneurs Lower Prices Act of 2014.
		2.Expansion of employers eligible for tax credit for employee health insurance expenses of small
			 employers
			(a)In generalSection 45R(d)(1)(A) of the Internal Revenue Code of 1986 is amended by striking 25 and inserting 50.
			(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31,
			 2014.
			
